Citation Nr: 1734097	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  10-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from September 1954 to January 1968 and from January 1983 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran died in February 2008.  The appellant is his surviving spouse.

In May 2012, the appellant testified before a Veterans Law Judge at a video-conference hearing.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016). In November 2015, the Board sent a letter to the appellant which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal.  The Board offered the appellant a hearing before a different Veterans Law Judge.  However, in December 2015, the appellant responded that she did not desire a new Board hearing.


FINDINGS OF FACT

1.  The Veteran died in February 2008 and the appellant is his surviving spouse.

2.  The immediate cause of death was glioblastoma multiforme (GBM).

3.  During active service, the Veteran was stationed at the Punta Salinas Radar Site in the 1980s and 1992.

4.  The evidence is at least evenly balanced as to whether the GBM that caused the Veteran's death is related to exposure to non-ionizing radiation while stationed at the Punta Salinas Radar Site.


CONCLUSION OF LAW

With reasonable doubt resolved in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.309, 3.311, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of the VCAA is not necessary at this time.

Merits

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is a disability that, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to direct service connection apply.  38 U.S.C.A. § 1310(a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board notes that the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).

The Board notes that VA regulations provide that diseases specific to radiation-exposed veterans shall be presumed to have been incurred in service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2016).  Here, there is no evidence or argument that the Veteran participated in any such activity.  Thus, he does not qualify as a "radiation-exposed veteran."

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.31 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  However, the appellant does not argue that the Veteran was exposed to ionizing radiation in service.  Rather, at the Board hearing, she asserted that the Veteran was exposed to radar at the Salinas Punta Radar Site.  See Board Hearing Transcript (Tr.) at 3.  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice that radar equipment emits microwave-type, non-ionizing radiation.  Rucker v. Brown, 10 Vet. App. 67, 69 (1997).  Non-ionizing exposure from radio or radar equipment is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309 and 3.311, which address exposure to ionizing radiation.

In any event, service personnel records indicate that the Veteran spent significant time at the Punta Salinas Radar Site in Catano, Puerto Rico.  This is evidence that the Veteran may have been exposed to some non-ionizing radiation in the form of radar emissions.  See Rucker, 10 Vet. App. at 69.


The Board sought an opinion from the Veterans Health Administration (VHA).  In June 2014, Dr. M.D.N., M.D., provided an opinion.  Pertinent here, he explained that he could find no evidence that radar emissions has ever led to the development of brain tumors.  Dr. M.D.N. also questioned whether the Veteran even had GBM and instead explained that the evidence of record seemed to indicate that the Veteran died from a brain tumor.

In May 2016, Dr. M.D.N offered an addendum.  Pertinent here, he stated that the probability that exposure to incriminating non-ionizing radiation resulted in GBM is less than 10 percent.

In June 2017, the appellant submitted an opinion from Dr. A.A., M.D., who is Board Certified in both internal medicine and pain and palliative care.  In that opinion, she thoroughly listed all of the relevant evidence of record, which she reviewed.  In addition, Dr. A.A. provided abstracts detailing articles that study the association between the development of GBM, brain tumors and exposure to non-ionizing radiation.  Given that, she concluded that it was as likely as not that the Veteran's GBM was related to exposure to radiation during service.  First, Dr. A.A. attacked Dr. M.D.N.'s questioning of whether the Veteran's diagnosis of GBM was appropriate.  In doing so, Dr. A.A. pointed to a brain biopsy, which included a pathology report, which identified the tumor as a GBM.  Dr. A.A. also explained that the Veteran had no other known risk factors for the development and again pointed to the articles detailing the relationship between exposure to non-ionizing radiation and the development of GBM.  Dr. A.A. further noted that Dr. M.D.N.'s opinion changed over time as he initially stated that there was no evidence that exposure to radar emissions could lead to the development of GMB, but then, in May 2016, Dr. M.D.N. noted that the probability was less than 10 percent, indicating there was at least some correlation.  Dr. A.A. pointed out that she provided numerous articles detailing the possibility of such.

The Board finds the evidence is at least evenly balanced as to whether the Veteran developed his fatal GBM as a result of exposure to non-ionizing radiation during service.  The Board affords slightly more probative weight to Dr. A.A.'s opinion.  To that end, Dr. M.D.N. merely stated that there was no evidence that non-ionizing radiation can cause GBM, then he stated that the probability that GBM would result from non-ionizing radiation was less than 10 percent.  On the other hand, Dr. A.A. provided several abstracts detailing the correlation between exposure to non-ionizing radiation and the development of GBM.  Further, Dr. A.A. specifically discussed Dr. M.D.N.'s opinion, and specifically explained why Dr. M.D.N.'s opinion that the Veteran may not have had GBM was not in accord with the medical evidence of record.  Dr. A.A. also explained that the Veteran lacked any other risk factor for the development of GBM and noted the higher level of development of GBM amongst those exposed to non-ionizing radiation, as detailed in the provided abstracts.  Thus, given the fact that Dr. A.A.'s opinion is more thorough than Dr. M.D.N.'s opinions, offers a response to Dr. M.D.N.'s opinions, is supported by research articles, and is responsive to whether exposure to non-ionizing radiation caused GBM, the Board finds her opinion more probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).

The evidence is thus at least evenly balanced as to whether the Veteran's fatal GBM was related to service, namely exposure to non-ionizing radiation.  The Veteran's death certificate notes that he died in February 2008 and the immediate cause of death was GBM.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


